Exhibit 10.6(b)

ADVANTAGE SOLUTIONS INC.

2020 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND RESTRICTED STOCK UNIT

AGREEMENT

Advantage Solutions Inc., a Delaware corporation (the “Company”), pursuant to
its 2020 Incentive Award Plan, as amended from time to time (the “Plan”), in
connection with its initial public offering, hereby grants to the holder listed
below (“Participant”) the number of Restricted Stock Units set forth below (the
“RSUs”). The RSUs are subject to the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the “Grant Notice”), the Restricted Stock
Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each
of which is incorporated herein by reference. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in the Grant
Notice and the Agreement.

 

Participant:

  

 

  

Grant Date:

  

 

  

Number of RSUs:

   [                    ]   

Type of Shares Issuable:

   Class A Common Stock   

Vesting Date:

   [ 🌑 ]   

Withholding Tax Election: By accepting this Award electronically through the
Plan service provider’s online grant acceptance policy, the Participant
understands and agrees that as a condition of the grant of the RSUs hereunder,
the Participant is required to, and hereby affirmatively elects to (the “Sell to
Cover Election”), (1) sell that number of Shares determined in accordance with
Section 2.5 of the Agreement as may be necessary to satisfy all applicable
withholding obligations with respect to any taxable event arising in connection
with the RSUs and similarly sell such number of Shares as may be necessary to
satisfy all applicable withholding obligations with respect to any other awards
of restricted stock units granted to the Participant under the Plan or any other
equity incentive plans of the Company or its predecessor, and (2) to allow the
Agent (as defined in the Agreement) to remit the cash proceeds of such sale(s)
to the Company. Furthermore, the Participant directs the Company to make a cash
payment equal to the required tax withholding from the cash proceeds of such
sale(s) directly to the appropriate taxing authorities. The Participant has
carefully reviewed Section 2.5 of the Agreement and the Participant hereby
represents and warrants that on the date hereof Participant is not aware of any
material, nonpublic information with respect to the Company or any securities of
the Company, is not subject to any legal, regulatory or contractual restriction
that would prevent the Agent from conducting sales, does not have, and will not
attempt to exercise, authority, influence or control over any sales of Shares
effected by the Agent pursuant to the Agreement, and is entering into the
Agreement and this election to “sell to cover” in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b5-1 (regarding trading of
the Company’s securities on the basis of material nonpublic information) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). It is the
Participant’s intent that this election to “sell to cover” comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act.

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Plan, the Agreement and the



--------------------------------------------------------------------------------

Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Grant Notice and fully understands all provisions
of the Plan, the Agreement and the Grant Notice. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Agreement and the
Grant Notice.

 

ADVANTAGE SOLUTIONS INC.     PARTICIPANT By:  

 

    By:  

 

Print Name:       Print Name:   Title:        



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.

ARTICLE I.

GENERAL

Section 1.1 Defined Terms. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice. For purposes
of this Agreement,

(a) “Cause” shall have the meaning ascribed to such term in any relevant
employment agreement between Participant and a Company Group Member; provided
that, in the absence of such agreement containing such definition, “Cause” shall
mean (i) Participant performing Participant’s duties, in the good faith opinion
of the Company, in a grossly negligent or reckless manner or with willful
malfeasance, (ii) Participant exhibiting habitual drunkenness or engaging in
substance abuse on Company property or at a function where Participant is
working on behalf of a Company Group Member, (iii) Participant committing any
material violation of any state of any state or federal law relating to the
workplace environment (including, without limitation, laws relating to sexual
harassment or age, sex or other prohibited discrimination) or any material
violation of any Company Group policy, (iv) Participant willfully failing or
refusing to perform in the usual manner at the usual time those duties which
Participant regularly and routinely performs in connection with the business of
the Company Group or such other duties reasonably related to the capacity in
which Participant is employed hereunder which may be assigned to Participant by
the Company, (v) Participant performing any material action when specifically
and reasonably instructed not to do so by the Chairman or the Board,
(vi) Participant materially breaching this Agreement or any other
confidentiality, non-compete or non-solicitation covenant with a Company Group
Member, (vii) Participant committing any fraud or using or appropriating for
Participant’s personal use or benefit any funds, properties or opportunities of
the Company Group not authorized by the Company to be so used or appropriated;
or (viii) Participant being convicted of any felony or any other crime related
to Participant’s employment or involving moral turpitude.

(b) “CIC Qualifying Termination” shall mean Termination of Service of
Participant by the Company without Cause during the twelve (12) month period
immediately following a Change in Control.

(c) “Change in Control” shall mean a Change in Control (as defined under the
Plan) that constitutes a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5).

(d) “Company Group” shall mean the Company and its Affiliates.

(e) “Company Group Member” shall mean each member of the Company Group.

(f) “Disability” shall have the meaning ascribed to such term in any relevant
employment agreement between Participant and a Company Group Member; provided
that, in the absence of such agreement containing such definition, “Disability”
shall mean permanent disability or incapacity as determined in accordance with
the Company’s disability insurance policy, if such a policy is then in



--------------------------------------------------------------------------------

effect, or if no such policy is then in effect, such permanent disability or
incapacity shall be determined by the Company in its good faith judgment based
upon inability to perform the essential functions of Participant’s position,
with reasonable accommodation by the Company, for a period in excess of 180 days
during any period of 365 calendar days.

Section 1.2 Incorporation of Terms of Plan. The RSUs and the shares of Common
Stock issued to Participant hereunder (“Shares”) are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK UNITS

Section 2.1 Award of RSUs

(a) In consideration of Participant’s past and/or continued employment with or
service to a Company Group Member and for other good and valuable consideration,
effective as of the grant date set forth in the Grant Notice (the “Grant Date”),
the Company has granted to Participant the number of RSUs set forth in the Grant
Notice, upon the terms and conditions set forth in the Grant Notice, the Plan
and this Agreement, subject to adjustment as provided in Section 12.2 of the
Plan. Each RSU represents the right to receive one Share at the times and
subject to the conditions set forth herein. However, unless and until the RSUs
have vested, Participant will have no right to the payment of any Shares subject
thereto. Prior to the actual delivery of any Shares, the RSUs will represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.

Section 2.2 Vesting of RSUs.

(a) Subject to Participant’s continued employment with or service to a Company
Group Member on the Vesting Date, and subject to the terms of this Agreement,
including, without limitation, Section 2.2(d), the RSUs shall vest on the
Vesting Date as set forth in the Grant Notice.

(b) In the event Participant incurs a Termination of Service prior to the
Vesting Date, except as may be otherwise provided herein or by the Administrator
or as set forth in a written agreement between Participant and the Company,
Participant shall immediately forfeit any and all RSUs granted under this
Agreement , and Participant’s rights in any such RSUs shall lapse and expire.

(c) Notwithstanding the Grant Notice or the provisions of Section 2.2(a) and
Section 2.2(b), in the event of Participant’s death or in the event Participant
incurs a Disability prior to the Vesting Date, the RSUs shall become vested with
respect to all Shares covered thereby on the date of such Termination of
Service.

(d) Notwithstanding the Grant Notice or the provisions of Section 2.2(a) and
Section 2.2(b), in the event of a CIC Qualifying Termination, the RSUs shall
become vested in full on the date of such CIC Qualifying Termination.

Section 2.3

(a) Distribution or Payment of RSUs. Participant’s RSUs shall be distributed in
Shares (either in book-entry form or otherwise) on or within [two business days]
following the Vesting Date. Notwithstanding the foregoing, the Company may delay
a distribution or payment in settlement of



--------------------------------------------------------------------------------

RSUs if it reasonably determines that such payment or distribution will violate
federal securities laws or any other Applicable Law, provided that such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A.

(b) All distributions shall be made by the Company in the form of whole Shares,
and any fractional share shall be distributed in cash in an amount equal to the
value of such fractional share determined based on the Fair Market Value as of
the date immediately preceding the date of such distribution.

Section 2.4 Conditions to Issuance of Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for any Shares or
to cause any Shares to be held in book-entry form prior to the fulfillment of
all of the following conditions: (a) the admission of the Shares to listing on
all stock exchanges on which such Shares are then listed, (b) the completion of
any registration or other qualification of the Shares under any state or federal
law or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, (c) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable, (d) the receipt by the Company of full payment for such Shares,
which may be in one or more of the forms of consideration permitted under
Section 2.5, and (e) the receipt of full payment of any applicable withholding
tax in accordance with Section 2.5 by the Company Group Member with respect to
which the applicable withholding obligation arises.

Section 2.5 Tax Withholding. Notwithstanding any other provision of this
Agreement:

(a) As set forth in Section 10.2 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units. In satisfaction of
such tax withholding obligations and in accordance with the Sell to Cover
Election included in the Grant Notice, the Participant has irrevocably elected
to sell the portion of the Shares to be delivered under the Restricted Stock
Units necessary so as to satisfy the tax withholding obligations and shall
execute any letter of instruction or agreement required by the Company’s
transfer agent (together with any other party the Company determines necessary
to execute the Sell to Cover Election, the “Agent”) to cause the Agent to
irrevocably commit to forward the proceeds necessary to satisfy the tax
withholding obligations directly to the Company and/or its Affiliates.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to deliver any new certificate representing Shares to the Participant
or the Participant’s legal representative or enter such Shares in book entry
form unless and until the Participant or the Participant’s legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Participant resulting
from the grant or vesting of the Restricted Stock Units or the issuance of
Shares. In accordance with Participant’s Sell to Cover Election pursuant to the
Grant Notice, the Participant hereby acknowledges and agrees:

(i) The Participant hereby appoints the Agent as the Participant’s agent and
authorizes the Agent to (1) sell on the open market at the then prevailing
market price(s), on the Participant’s behalf, as soon as practicable on or after
the Shares are issued upon the vesting of the Restricted Stock Units, that
number (rounded up to the next whole number) of the Shares so issued necessary
to generate proceeds to cover (x) any tax withholding obligations incurred with
respect to such vesting or issuance and (y) all applicable fees and commissions
due to, or required



--------------------------------------------------------------------------------

to be collected by, the Agent with respect thereto and (2) apply any remaining
funds to the Participant’s federal tax withholding.

(ii) The Participant hereby authorizes the Company and the Agent to cooperate
and communicate with one another to determine the number of Shares that must be
sold pursuant to subsection (i) above.

(iii) The Participant understands that the Agent may effect sales as provided in
subsection (i) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to the Participant’s
account. In addition, the Participant acknowledges that it may not be possible
to sell Shares as provided by subsection (i) above due to (1) a legal or
contractual restriction applicable to the Participant or the Agent, (2) a market
disruption, or (3) rules governing order execution priority on the national
exchange where the Shares may be traded. The Participant further agrees and
acknowledges that in the event the sale of Shares would result in material
adverse harm to the Company, as determined by the Company in its sole
discretion, the Company may instruct the Agent not to sell Shares as provided by
subsection (i) above. In the event of the Agent’s inability to sell Shares, the
Participant will continue to be responsible for the timely payment to the
Company and/or its Affiliates of all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld, including
but not limited to those amounts specified in subsection (i) above.

(iv) The Participant acknowledges that regardless of any other term or condition
of this Section 2.5(a), the Agent will not be liable to the Participant for
(1) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, or (2) any failure to perform or for
any delay in performance that results from a cause or circumstance that is
beyond its reasonable control.

(v) The Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 2.5(a). The Agent is a
third-party beneficiary of this Section 2.5(a).

(vi) This Section 2.5(a) shall terminate not later than the date on which all
tax withholding obligations arising in connection with the vesting of the Award
have been satisfied.

(b) The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the RSUs to, or to cause any such Shares to be
held in book-entry form by, Participant or Participant’s legal representative
unless and until Participant or Participant’s legal representative shall have
paid or otherwise satisfied in full the amount of all federal, state, local and
foreign taxes applicable with respect to the taxable income of Participant
resulting from the vesting or settlement of the RSUs or any other taxable event
related to the RSUs.

(c) Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any other
Company Group Member takes with respect to any tax withholding obligations that
arise in connection with the RSUs. No Company Group Member makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the subsequent
sale of Shares. The Participating Companies do not commit and are under no
obligation to structure the RSUs to reduce or eliminate Participant’s tax
liability.



--------------------------------------------------------------------------------

Section 2.6 Rights as Stockholder. Neither Participant nor any Person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a stockholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.

Section 2.7 Restrictive Covenants. [Participant agrees to comply with the
restrictive covenants set forth on Annex A, and Participant acknowledges and
agrees that the grant of the RSUs shall be in material part in consideration of
Participant’s affirmation of Participant’s agreement to comply with the
covenants set forth therein.]1

ARTICLE III.

OTHER PROVISIONS

Section 3.1 Administration. The Administrator shall have the power to interpret
the Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested Persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

Section 3.2 RSUs Not Transferable. The RSUs may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or Participant’s successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence. Notwithstanding the foregoing, with the consent of the Administrator,
the RSUs may be transferred to Permitted Transferees, pursuant to any such
conditions and procedures the Administrator may require.

Section 3.3 Adjustments. The Administrator may accelerate the vesting of all or
a portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 12.2 of the Plan.

Section 3.4 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.4, either

 

1 

NTD: Whether to include restrictive covenants to be discussed.



--------------------------------------------------------------------------------

party may hereafter designate a different address for notices to be given to
that party. Any notice shall be deemed duly given when sent via email or when
sent by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service or similar foreign entity.

Section 3.5 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

Section 3.6 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

Section 3.7 Conformity to Securities Laws. Participant acknowledges that the
Plan, the Grant Notice and this Agreement, are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan, the Grant Notice and this Agreement,
shall be deemed amended to the extent necessary to conform to Applicable Law.

Section 3.8 Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without the prior
written consent of Participant.

Section 3.9 Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 3.2 and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

Section 3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs, the Grant Notice and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

Section 3.11 Not a Contract of Employment. Nothing in this Agreement or in the
Plan shall confer upon Participant any right to continue to serve as an employee
or other service provider of any Company Group Member or shall interfere with or
restrict in any way the rights of any Company Group Member, which rights are
hereby expressly reserved, to discharge or terminate the services of Participant
at any time for any reason whatsoever, with or without cause, except to the
extent (i) expressly provided otherwise in a written agreement between a Company
Group Member and Participant or (ii) where such provisions are not consistent
with applicable foreign or local laws, in which case such applicable foreign or
local laws shall control.



--------------------------------------------------------------------------------

Section 3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

Section 3.13 Section 409A. The intent of the parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.

Section 3.14 Agreement Severable. In the event that any provision of the Grant
Notice or this Agreement is held invalid or unenforceable, such provision will
be severable from, and such invalidity or unenforceability will not be construed
to have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

Section 3.15 Limitation on Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs.

Section 3.16 Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

* * * * *



--------------------------------------------------------------------------------

ANNEX A

See attached.